Case: 11-40530     Document: 00511808724         Page: 1     Date Filed: 04/02/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            April 2, 2012
                                     No. 11-40530
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff-Appellee

v.

RAUL ARAGUZ-RAMIREZ,

                                                  Defendant-Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 1:04-CR-48-1


Before JONES, Chief Judge, and PRADO and ELROD, Circuit Judges.
PER CURIAM:*
        Raul Araguz-Ramirez (Araguz) appeals from the judgment imposed after
the district court revoked the term of supervised release that he was serving in
connection with his 2004 illegal-reentry conviction. He concedes that he violated
the conditions of his supervised release that prohibited him from committing
another crime and from illegally reentering the United States. He argues,
however, that the written judgment includes a clerical error insofar as it
indicates that he additionally violated the conditions of his supervised release

       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 11-40530     Document: 00511808724    Page: 2   Date Filed: 04/02/2012

                                  No. 11-40530

by committing the offense of public intoxication. The Government concedes the
error.
         Our review of the record confirms that whether Araguz had violated his
supervised release conditions by committing the offense of public intoxication
was not at issue during the revocation hearing. Because the district court made
no mention a such a violation at any point in the revocation hearing, including
during its oral pronouncement of sentence, the oral pronouncement of sentence
conflicts with the written judgment, and the case is REMANDED FOR THE
LIMITED PURPOSE of allowing the district court to conform its written
judgment to its oral pronouncement of sentence. See United States v. Martinez,
250 F.3d 941, 942 (5th Cir. 2001).




                                        2